DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zub (GB 2158181) in view of Sasse (6,681,906).
Re: claim 9, Zub shows a hydraulic vibration damper, as in the present invention, comprising:
an outer tube 1 and an inner tube 2 that are filled with damping liquid, 
a piston rod 3 disposed in the inner tube so as to be movable in a rebound direction and in a compression direction, the piston rod projecting out of the outer tube in the axial direction;
a sealing and guide pack 7 that sealingly closes an end of the outer tube and guides piston rod movement in the rebound and compression directions;
a working piston 4 for producing damping forces, the working piston being fastened to the piston rod and guided on an inner lateral surface of the inner tube, wherein the working piston subdivides an interior of the inner tube into a piston rod-side working space and a piston rod-remote working space, see figure 1;
a rebound stop disposed in the piston rod-side working space, wherein the rebound stop starting from a predetermined extension travel of the piston rod produces a travel-dependent rebound stop force, wherein the rebound stop comprises:
a first support ring 16 that is fastened to the piston rod in the axial direction, and
a first auxiliary piston 13 that is supported via a first spring 15, wherein the first auxiliary piston is guided in a contact region on the inner lateral surface of the inner tube, wherein starting from a predetermined length of piston rod movement in the rebound direction the first support ring carries along the first auxiliary piston in the rebound direction against a spring force of the first spring, wherein first radial bores 17 that are spaced apart from one another in an axial direction on the first auxiliary piston, define a first free throughflow cross section whose size is configured to be reduced in a defined manner during movement of the piston rod in the rebound direction by the first auxiliary piston traveling while the inner tube successively travels over individual bores of the first radial bores with production of a travel- dependently and speed-dependently increasing rebound stop force,
wherein first auxiliary piston 13 has a hollow cylindrical pot shape with a bottom on which an end of the first spring 15 is supported, and with a cylinder jacket that extends axially in a direction of the sealing and guide pack 7 starting from the bottom, wherein the cylinder jacket is guided in the contact region, which is spaced apart from the bottom, on the inner lateral surface of the inner tube, see figure 1.
Zub shows the first radial bores to be on the first auxiliary piston while the claim requires the first radial bores to be on the inner tube.  Zub’s arrangement is a reverse of the claimed arrangement.  MPEP 2144.04, VI. A. is cited below to show that reversal of parts is an obvious modification.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have reversed the arrangement of Zub to comprise the radial bores on the inner tube instead of on the auxiliary piston in order to simplify the manufacturing process.
2144.04 Legal Precedent as Source of Supporting Rationale [R-10.2019]
VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS
A.Reversal of Parts
In reGazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).
Zub does not show a compression stop as claimed.  Sasse is cited to teach the concept of a damper with decompression 17, 18 and compression 28, 29 stroke buffers.  It would have been further obvious to one of ordinary skill in the art before the effective filing date to have modified the damper of Zub to comprise a compression buffer such as taught by Sasse in order to provide precise and constant shock absorption in both directions.
As modified, the damper of Zub would comprise a compression stop, in the same structures as the decompression stop 16, 15, 13, 17 disposed in the piston rod-remote working space, wherein starting from a predetermined retraction travel of the piston rod  the compression stop produces a travel-and speed-dependent compression stop force.
Re: claim 11, Zub’s damper, as modified, would comprise the compression stop comprises:
a second support ring 16  that is fastened directly or indirectly to the piston rod in the axial direction; and
a second auxiliary piston 13 that is supported via a second spring 15, wherein the second auxiliary piston is guided in a contact region on the inner lateral surface of the inner tube, wherein starting from a predetermined length of piston rod movement in the compression direction the second support ring carries along the second auxiliary piston in the compression direction against a spring force of the second spring, wherein the inner tube includes second radial bores 17 that are spaced apart from one another in the axial direction, wherein the second radial bores define a second free throughflow cross section whose size is configured to be reduced in a stepwise manner during movement of the piston rod in the compression direction by the second auxiliary piston traveling successively over individual bores of the second radial bores with production of a travel-dependently increasing compression stop force, as modified by a reversal arrangement.
Re: claim 12, as modified, Zub’s damper would comprise a spacer element is disposed in the piston rod-remote working space, wherein the spacer element is connected to the piston rod, wherein the second support ring is fastened to the spacer element, such as the spacer element for the first support ring.
Claims 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zub (GB 2158181) in view of Sasse (6,681,906) and further in view of Smith et al. (2015/0192187).
Re: claim 13, Zub’s damper, as rejected above, lacks spring disc structures for the first and second support rings.  Smith is cited to teach the concept of providing spring disc structures to the compression support ring 105.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the damper of Zub to include spring disc structures for the first and second support rings such as taught by Smith in order to further improving the damping capacity of Zub’s damper.
As modified, the damper of Zub would comprise the first and second support rings are integrated into a spring disc structure of the working piston such that components of the spring disc structure that are disposed in the piston rod-side working space, starting from a predeterminable length of piston rod movement in the rebound direction, carry along the first auxiliary piston in the rebound direction, or components of the spring disc structure that are disposed in the piston rod-remote side working space, starting from a predeterminable length of piston rod movement in the compression direction, carry along the second auxiliary piston in the compression direction.
Re: claims 16 and 17, Zub’s damper, as rejected above, lacks spring disc structures for the first and second support rings.  Smith is cited to teach the concept of providing spring disc structures to the compression support ring 105.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the damper of Zub to include spring disc structures for the first and second support rings such as taught by Smith in order to further improving the damping capacity of Zub’s damper.
As modified, the damper of Zub would comprise the first support ring includes a spring disc pack that includes a spring disc and is configured, at a predeterminable opening pressure, to open a flow passage running through the first support ring; and the second support ring includes a spring disc pack that includes a spring disc and is configured, at a predeterminable opening pressure, to open a flow passage running through the second support ring.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zub (GB 2158181) in view of Sasse (6,681,906) and further in view of Kolz (2009/0120749).
Re: claim 14, Zub’s damper, as rejected above, lacks the claimed features. Kolz is cited to teach a damper wherein the inner tube 2 includes an overflow passage 11 via which the piston rod-side working space 8 is hydraulically connected to a damping force adjustment device 13.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the damper of Zub to include an overflow passage connecting to a damping force adjustment device such as taught by Kolz in order to control and adjust the damper’s behavior and to improve comfort for the passengers.
Re: claim 15, Zub’s damper, as rejected above, lacks the claimed features.  Kolz is cited to teach a damper wherein the outer tube 4 has connecting passages 15 via which the damping force adjustment device 13, which is disposed outside the working spaces 8, 8’, is hydraulically connected to the annular space 12, 12’.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the damper of Zub to include the outer tube having connecting passages via which the damping force adjustment device, which is disposed outside the working spaces, is hydraulically connected to the annular space such as taught by Kolz in order to provide proper adjustment to both a compression stroke and an extension stroke which would improve damping capability and comfort for passengers.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot due to the new grounds of rejection.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/18/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657